DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 1, 11, and 17: the following recitations are suggested to be amended as follow to avoid any confusion of antecedent basis for the respective recitations: 
“the number of days” on line 10 of claim 1, line 14 of claim 11, and line 16 of claim 17 should be recited as --the number of days in the past--;
“the estimating” on lines 14-15 of claim 1, line 22 of claim 11, and line 24 of claim 17 should be recited as --the estimating step--; 
“the checking” on line 22 of claim 1, line 27 of claim 11, and line 29 of claim 17 should be recited as --the checking step--; and 
“the generating” on lines 23-24 of claim 1, line 29 of claim 11, and line 31 of claim 17 should be recited as --the generating step--. 
Claims 2-10, 12-16, and 18-20 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the estimated absorption rates” in line 22 is confusing because it is unclear which estimated absorption rates is required here. It is noted that line 14 requires “estimating absorption rates of each meal identified in the meal data” and lines 5-8 requires that the meal data associated with identified meals are for therapy-related data that is associated with operation of the insulin infusion device for a number of days in the past but line 18 requires that the checking occurs for each day represented by the obtained therapy-related data. Therefore, it is unclear whether the estimated absorption rates recited in line 22 is referring to all of the absorption rates estimated for each meal identified in the meal data (which is for a number of days in the past) or the estimated absorption rates of each meal identified in the meal data for each day represented by the obtained therapy-related data that the checking step is performed for. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring that the checking step uses the estimated absorption rates for the meals identified in the meal data for the respective day represented by the obtained therapy-related data. This appears to be supported by instant [00114]-[00116]. If applicant intends a different scope, applicant is also advised to identify support for such scope so as to avoid any issue of new matter.
Regarding claim 2, the recitation of “adjusting settings of the insulin delivery controller” is confusing because it is unclear whether the “settings” of claim 2 is referring to the same settings of line 24 in claim 1 or another different set of settings of the insulin delivery controller different from that recited in claim 1. As best understood for the purpose of continuous examination, the recitation is interpreted as requiring the same settings as that of line 24 in claim 1. Therefore, it is suggested to be recited as --adjusting the settings of the insulin delivery controller--.
Regarding claim 8, the recitation of “parameters of the known PK/PD model” is confusing because claim 6 already requires a known PK/PD model with fixed parameters in lines 1-2. Therefore, it is unclear whether the recitation of claim 8 is referring to the fixed parameters of the known PK/PD model required in claim 6 or requiring new parameters different from the fixed parameters of claim 6. As best understood for the purpose of continuous examination, the recitation is interpreted as requiring the same known parameters of claim 6. Therefore, it is suggested to be recited as --the fixed parameters of the known PK/PD model--.
Regarding claims 11 and 17, the recitations of “the estimated absorption rates” in line 27 of claim 11 and line 29 of claim 17 are also confusing for the same reason as explained for claim 1 above. 
Regarding claim 12, the recitation of “adjusting settings of the insulin delivery controller” is also confusing for the same reason explained for claim 2 above.
Regarding claims 15 and 18, the recitations of “parameters of the known PK/PD model” are also confusing for the same reason explained for claim 8 above.
Claims 2-10, 12-16, and 18-20 are further rejected for incorporating the above confusion through their respective claim dependencies. 

Allowable Subject Matter
Claims 1, 11, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10, 12-16, and 18-20 would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record (see PTO-892) does not singly or in combination disclose all of the specifics of the steps of the claims as interpreted above. In particular, Mazlish (US Pub. No. 2014/0128705 A1) discloses modeling blood glucose level and generating plurality of estimated trajectories based on events influencing the blood glucose level, including consumptions of meals and identifying a best fit to the set of data so as for controlling insulin delivery to a patient ([0039]; Figs. 3 and 13). Similarly, Roy (US Pub. No. 2018/0174675 A1) discloses controlling insulin delivery based on the modeled blood glucose response to transformation of meals into blood glucose, wherein the model also predicts the blood glucose at fasting so that the model of the patient's specific meal response may be adjusted using curve fitting, for example, by adjusting the meal absorption rates in the mathematical model to fit the measured historical glucose curve and thereby establish the most proper meal absorption rates ([0129]). Breton (US Pub. No. 2017/0056591 A1) further discloses controlling insulin delivery based on modelling glucose response to meals using meal absorption models ([0091]-[0094]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783